Citation Nr: 1539198	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  09-21 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for residuals of an ingrown toenail of the right great toe.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to April 1989.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas, that denied service connection for bilateral hearing loss, a left knee disability (listed as chondromalacia of the left knee), and for residuals of an ingrown toenail of the right great toe.  

In September 2009, the Veteran testified at a personal hearing at the RO.  

In August 2012, the Board remanded the issues of entitlement to service connection for bilateral hearing loss, a left knee disability (listed as chondromalacia of the left knee), and for residuals of an ingrown toenail of the right great toe, for further development.  

The issues have been recharacterized to comport with the evidence of record.  

The issues of entitlement to service connection for a left knee disability and for residuals of an ingrown toenail of the right great toe are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A bilateral hearing loss disability, for VA purposes, has not been medically demonstrated.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154(a) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  

A standard March 2008 letter satisfied the duty to notify provisions for the claim for service connection for bilateral hearing loss.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

Pursuant to the Board's August 2012 remand, the Veteran was provided with a VA examination in March 2013, with an addendum opinion in June 2013.  The examination, along with the addendum opinion, is sufficient evidence for deciding the claim for service connection for bilateral hearing loss.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.  

Analysis

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Impaired hearing will be considered to be a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

One requirement for service connection is the current existence of the claimed disability.  With regard to hearing loss, 38 C.F.R. § 3.385 defines what constitutes the current existence of a hearing loss disability.  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by the standards of 38 C.F.R. § 3.385 must be currently present, and service connection is possible if such current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  

Service connection for a "chronic disease", including organic diseases of the nervous system such as sensorineural hearing loss and tinnitus, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014); Fountain v. McDonald, 27 Vet. App. 258 (2015).  

The Veteran contends that he has bilateral hearing loss that is due to in-service acoustic trauma.  He specifically maintains that he was exposed to noise from firearms, explosives, and from driving an armored personnel carrier while serving as a combat engineer during service.  He indicates that he did not have occupational or recreational noise exposure.  The Veteran essentially reports that his bilateral hearing loss was first experienced during service and has continued since service.  

The Veteran served on active duty April 1985 to April 1989.  His service personnel records list his occupational specialties as a combat engineer and as a clerk typist.  

The Veteran's service treatment records do not show a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385.  There is no evidence of record of hearing loss within the year after service as required for a presumption of service connection.  

A post-service private treatment report and a VA examination report, with an addendum, show treatment for hearing complaints.  

A January 2008 private audiological evaluation report from the Mesquite Family Physicians noted that the Veteran reported that he had a hearing problem that caused him to feel frustrated when talking to co-workers, clients, or customers.  The Veteran also indicated that he sometimes felt handicapped by a hearing problem and that it sometimes caused him to have difficulty when visiting friends, relatives, or neighbors.  He further reported that he sometimes had difficulty listening to televisions or radios due to his hearing problem and that his hearing problem sometimes hampered his personal or social life.  

The examiner reported results that were indicative of a hearing loss disability in the Veteran's left ear, but not in his right ear, as defined by 38 C.F.R. § 3.385.  The diagnoses were mild, predominantly sensorineural hearing loss in the right ear, and mild to moderate, predominantly sensorineural hearing loss in the left ear. 

A March 2013 VA audiological examination report included a notation that the Veteran's claims file was not reviewed.  The Veteran reported that he served in the Army from April 1985 to April 1989 as a combat engineer.  He stated that he was exposed to noise from firearms, explosives, and as a driver of an armored personnel carrier.  He indicated that he worked as mailman for twenty-two years after service with no noise exposure.  The Veteran also denied that he had any recreational noise exposure.  

The examiner reported results that were not indicative of a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385.  The diagnoses were normal hearing in the right ear and the left ear.  

In a June 2013 addendum to the March 2013 VA audiological examination report, the same examiner indicated that the Veteran's claims file was reviewed.  The examiner reported that multiple audiograms were found in the Veteran's claims file.  The examiner stated that the audiograms at the time of the Veteran's enlistment and separation examinations revealed hearing sensitivity within the normal range, bilaterally, from 500 to 4000 Hertz.  The examiner indicated that there were no significant threshold shifts noted during the Veteran's period of active service.  The examiner maintained that the Veteran did not claim tinnitus at the time of the March 2015 audiological examination and that there was no complaint of tinnitus found in the Veteran's claims file.  

The examiner reported that a private 2008 audiogram revealed a very atypical audiometric configuration, bilaterally, with a mild loss threshold noted in the right ear at 2000 Hertz, only, and in the left ear at 500 Hertz and 2000 Hertz, with a moderate loss at 3000 Hertz.  The examiner stated that all the other thresholds, at that time, were within the normal range.  

The examiner indicated that the March 2013 VA audiological examination report revealed hearing sensitivity within the normal range, bilaterally, from 500 to 4000 Hertz.  The examiner stated that the results of the 2008 private audiogram were not repeatable and were not consistent with the results at the time of the March 2015 VA audiological examination.  The examiner commented that, therefore, there had been no permanent hearing loss observed post-active service.  The examiner specifically indicated that there was no present hearing loss.  

The probative value of medical opinion evidence "is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that a January 2008 audiological evaluation report from the Mesquite Family Physicians noted results that were indicative of a hearing loss disability in the Veteran's left ear, but not in his right ear, as defined by 38 C.F.R. § 3.385.  The diagnoses, at that time, were mild, predominantly sensorineural hearing loss in the right ear, and mild to moderate, predominantly sensorineural hearing loss in the left ear.  The Board observes that there is no indication that the examiner, pursuant to the January 2008 private audiological evaluation report from the Mesquite Family Physicians, reviewed the Veteran's claims file.  Although claims folder review is not necessary, the probative value of a medical opinion is based on its reasoning and its predicate in the record so that the opinion is fully informed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, in a June 2013 addendum to a March 2013 VA audiological examination report, a VA examiner, after a review of the Veteran's claims file, specifically indicated that the results of the January 2008 private audiological evaluation report from the Mesquite Family Physicians showed a very atypical audiometric configuration, bilaterally.  The VA examiner further maintained that such results were not repeatable and were not consistent with the results at the time of the March 2015 VA audiological examination.  The Board also observes that there are no other treatment or examination reports of record that refer to bilateral hearing loss.  Therefore, the Board finds that the hearing results indicated pursuant to the January 2008 audiological report from the Mesquite Family Physicians are not probative in this matter.  

The Board observes, that the March 2013 VA audiological examination report related results that were not indicative of a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385.  In the June 2013 addendum to the March 2015 VA audiological examination report, the examiner reviewed the Veteran's claims file and specifically discussed the January 2008 audiological report from the Mesquite Family Physicians.  The examiner specifically indicated that no permanent hearing loss was observed post-active service and that there was no present hearing loss.  The Board finds that the VA examiner's opinions are the most probative in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

Therefore, the Board notes the evidence does not indicate a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  Congress specifically limits entitlement for service- connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  The evidence does not demonstrate a bilateral hearing loss disability at any time during the pendency of the appeal, and thus service connection is not warranted.  The evidence of record simply does not reflect bilateral hearing loss, for VA purposes, pursuant to 38 C.F.R. § 3.385.  

The preponderance of the evidence is against the claim for entitlement to service connection for bilateral hearing loss; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  



ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

The remaining issues on appeal are entitlement to service connection for a left knee disability and for residuals of an ingrown toenail of the right great toe.  

This case was previously remanded by the Board in August 2012, partly to schedule the Veteran for VA podiatry and orthopedic examinations to identify whether he was suffering from a left knee disability and ingrown toenails of any toes of the right foot, respectively.  The respective examiners were to indicate whether the Veteran suffered from any of the claimed disabilities, and if so, the respective examiners were to opine as to whether the current disabilities at least as likely as not began in or were related to the Veteran's military service or any incidents therein.  

The August 2012 remand also indicated that the respective examiners must specifically discuss the Veteran's contentions to include his assertions that the claimed disabilities had existed since service.  Additionally, the Board requested that if the respective examiners concluded that the Veteran's claimed disabilities were not service-related or not secondary to a service-connected disability, they were to explain in detail the reasoning behind any such determinations.

Further, the August 2012 remand stated that if the examiner who examined the Veteran's right foot concluded that the Veteran's former ingrown toenail of the right great toe was a congenital condition, the examiner was to explain whether it was at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional toe disability.  Additionally, the examiner was to state whether it was clear and unmistakable (obvious, manifest, and undebatable) that the ingrown toenail pre-existed active service, and that it was not aggravated (i.e., permanently worsened) beyond its natural progression during the Veteran's period of service.  

Pursuant to the August 2012 Board remand, the Veteran was afforded a VA knee and lower leg conditions examination in March 2013.  There was a notation that the Veteran's claims file was not reviewed.  The Veteran reported that he noted the onset of intermittent left anterior knee pain with climbing stairs in the 1990s after his discharge from service.  He stated that he did not remember problems with his left knee while he was on active service.  The Veteran indicated that he was currently not under any treatment for his left knee pain and that he had not sought treatment previously for left knee problems.  

The diagnosis was chondromalacia of the patella of the left knee.  The examiner commented that it was less likely as not that the current left knee condition was caused by, aggravated by, or the result of the Veteran's active service.  The examiner stated that the Veteran's left knee condition did not begin until over a year after his military service.  The examiner maintained that the Veteran was a mail carrier and that it was at least as likely as not that his left knee condition developed due to the prolonged standing and walking of that employment.  The examiner reported that the Veteran had no history of a left knee condition during his active service.  

In a May 2013 addendum to the March 2013 VA knee and lower leg conditions examination report, the same examiner noted that the Veteran's claims file was reviewed.  The examiner stated that there was no change in his opinion based on his review of the claims file.  The examiner reported that the Veteran's January 1989 examination report indicated that he had a right knee complaint which occurred that month.  It was noted that the Veteran's April 1989 separation examination report indicated that his knee condition had resolved.  The examiner indicated that no knee conditions were found in the service treatment records.  

The Board observes that the examiner, pursuant to the March 2013 VA knee and lower leg conditions examination report, with the May 2013 addendum, specifically indicated that the Veteran had no history of a left knee condition during his active service, and that no knee conditions were found in his service treatment records.  The Board observes, however, that the Veteran's service treatment records do refer to the Veteran having painful knees.  On a medical history form at the time of a January 1989 examination, the Veteran checked that he had a trick or locked knee.  He also checked that he had bone or joint deformities; arthritis, rheumatism, or bursitis; and broken bones.  The Veteran specifically reported that he had a right knee problem from January 1989 to the present.  The reviewing examiner referred to the above reports and to an attached form, which is apparently not of record.  The objective January 1989 examination report included a notation that the Veteran had painful knees to duck walk and that they were otherwise within normal limits.  Therefore, the Board notes that the Veteran's service treatment records clearly include a reference to a painful left knee.  

Additionally, the Board notes that the examiner reported that the Veteran's left knee condition did not begin until over a year after his military service.  The Board observes, however, that the Veteran has previously reported that his left knee problem began during his period of service.  For example, in a June 2009 VA Form 9, Veteran reported that his left knee condition occurred during his period of active service.  He specifically stated that he was treated for a left knee condition while on active duty.  Additionally, in a June 2012 statement, the Veteran's representative indicated that the Veteran experienced left knee pain during service.  The Board observes that the examiner did not address the Veteran's reports of left knee complaints during service and since that time, as requested pursuant to the August 2012 remand.  The Veteran is competent to report having left knee problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Pursuant to the August 2012 remand, the Veteran was also afforded a VA miscellaneous foot examination in March 2013.  There was a notation that the Veteran's claims file was not reviewed.  The Veteran reported that he had an ingrown nail of the right great toe in 1985 during his active service.  He stated that such was treated with a medial nail excision.  The Veteran indicated that he had no further problems with regard to that toenail or any other toenail, with the exception of the left fourth toe, which had been deformed and thickened for an unknown number of years.  He indicated that he had noted chronic pain and ingrowing of the lateral nail edge of that nail over the previous couple of years, with no incapacitating problems.  It was noted that the Veteran was service-connected for cold injuries of the bilateral feet.  

The diagnosis was cold injury to the left foot with a secondary chronic fungal nail of the left fourth toe and a secondary chronic ingrown nail of the same toe.  The examiner indicated that there were no other conditions found on the examination with respect to any other toe.  The examiner addressed the etiology of the left fourth toe disability.  

In a May 2013 addendum to the March 2013 VA miscellaneous foot examination report, the same examiner noted that the Veteran's claims file was reviewed.  The examiner stated that with regard to the foot condition, there was no change in his opinion based on a review of the Veteran's claims file.  

The Board observes that the examiner, pursuant to the March 2013 VA miscellaneous foot examination report, with the May 2013 addendum, solely diagnosed a left fourth toe disability.  The Board notes, however, that a prior August 2008 VA cold injury protocol examination report indicated that there was some end folding of the lateral portion of the great toenail of the right foot.  The diagnoses included congenital ingrown toenails, mild, requiring minimal care.  

The Board notes that the "current disability" requirement for service connection is satisfied if a claimant has a disability at any time during the pendency of a claim, even if the disability resolves prior the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran was noted to have an ingrown toenail of the right great toe at the time of the August 2008 VA cold protocol examination.  The examiner, pursuant to the March 2013 VA miscellaneous foot examination report, with the May 2013 addendum, did not address that diagnosis.  Additionally, the examiner did not address the Veteran's reports of right great toenail problems during service and since service.  See Davidson, 581 F.3d at 1313.  

In light of the deficiencies with the March 2013 VA knee and lower leg conditions examination report, with the May 2013 addendum, and the March 2013 miscellaneous foot examination report, with the May 2013 addendum, respectively, the Board finds that the Veteran has not been afforded VA examinations with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims file, as to his claims for service connection for entitlement to service connection for a left knee disability and for residuals of an ingrown toenail of the right great toe.  Such examinations must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2006); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Accordingly, the case is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for left knee and right great toe problems since February 2008.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform her of such, and advise her she may obtain and submit those records.  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed left knee disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current left knee disabilities.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed left knee disabilities are related to and/or had its onset during his period of service.  

The examiner must specifically acknowledge and discuss that the Veteran was noted to have a painful left knee during service, and the reports by the Veteran of left knee problems since service.  

The examiner must further opine as to whether the Veteran's service-connected frostbite residuals of the right foot and left foot caused or aggravated any currently diagnosed left knee disabilities.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of any diagnosed left knee disabilities by the Veteran's service-connected frostbite residuals of the left foot and right foot is found, the examiner must attempt to establish a baseline level of severity of the diagnosed bilateral carpal tunnel syndrome prior to aggravation by the service-connected disability.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed ingrown toenail of the right great toe.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must specifically indicate if the Veteran has a current ingrown toenail of the right great toe.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed ingrown toenail of the right great toe is related to and/or had its onset during his period of service.  

The examiner must specifically acknowledge and discuss the Veteran's treatment for an ingrown toenail of the right great toe during service, and his reports of right great toe problems since service.  

The examiner must also comment on the diagnosis, pursuant to an August 2008 VA cold protocol examination, of a congenital ingrown toenail of the Veteran's right great toe.  

The examiner must further opine as to whether the Veteran's service-connected frostbite residuals of the right foot and left foot caused or aggravated any currently diagnosed ingrown toenail of the right great toe.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of any diagnosed ingrown toenail of the right great toe by the Veteran's service-connected frostbite residuals of the left foot and right foot is found, the examiner must attempt to establish a baseline level of severity of the diagnosed bilateral carpal tunnel syndrome prior to aggravation by the service-connected disability.  

The examination report must include a complete rationale for all opinions expressed.

4.  Finally, readjudicate the appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


